DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the Patent Board Decision filed on 02/23/2021. 
Claims 1, 3, 4, 7, 8, 10, and 13-15 are presented for examination.

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 10, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, 4, 7, 8, 10, and 13-15 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2009/0012847 to Brooks in view of U.S. Patent 7,356,477 to Allan and in further view of U.S. Publication 2011/0016006 to Opdycke a Final Rejection filed on 07/09/2019. 

Appeal Brief was filed on 01/09/2020 with an Examiner’s Ansari filed on 03/12/2020. The Patent Board Decision, filed on 02/23/2021, reversed the Examiner’s art rejection for claims 1, 3, 4, 7, 8, 10, and 13-15 under 35 U.S.C. § 103. Thus, claims 1, 3, 4, 7, 8, 10, and 13-15 are believed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
May 5, 2021